 Case 2:21-cv-03700-AFM Document 1 Filed 04/30/21 Page 1 of 5 Page ID #:1



 1 Mathew K. Higbee, Esq., State Bar No. 241380
   Hany Gonzalez, Esq., State Bar No. 335677
 2 HIGBEE & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
 3 Santa Ana, CA 92705
   (714) 617-8358
 4 (714) 597-6559 facsimile
   mhigbee@higbeeassociates.com
 5 hgonzalez@higbeeassociates.com
 6 Attorneys for Plaintiff,
   TAMARA WILLIAMS
 7
 8
 9                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   TAMARA WAREKA p/k/a TAMARA                Case No. 2:21-cv-3700
     WILLIAMS,
12                                             COMPLAINT FOR
                              Plaintiff,
13                                                 (1) COPYRIGHT
     v.
14                                                     INFRINGEMENT
     ANI MALKHASYAN d/b/a MOON
15   AESTHETICS, and DOES 1 through 10
16   inclusive,
17                            Defendants.
18
19
20
           Plaintiff Tamara Wareka p/k/a Tamara Williams, for her Complaint against
21
     Defendants Ani Malkhasyan d/b/a Moon Aesthetics and DOES 1 through 10
22
     inclusive, alleges as follows:
23
                               JURISDICTION AND VENUE
24
           1.      This is a civil action seeking damages and injunctive relief for
25
     copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
26
     101 et seq.
27
           2.      This Court has subject matter jurisdiction over Plaintiff’s claims for
28
     copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).

                                               1
 Case 2:21-cv-03700-AFM Document 1 Filed 04/30/21 Page 2 of 5 Page ID #:2



 1         3.     This court has personal jurisdiction over Defendant because
 2   Defendant’s acts of infringement complained of herein occurred in the state of
 3   California, Defendant’s acts of infringement were directed towards the state of
 4   California, Defendant caused injury to Plaintiff within the state of California, and
 5   Defendant has a physical presence in the state of California.
 6         4.     Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 7   1400(a) in that this is the judicial district in which substantial part of the acts and
 8   omissions giving rise to the claim occurred.
 9                                        PARTIES
10         5.     Plaintiff Tamara Williams (“Williams”) is an individual and
11   professional photographer.
12         6.     Defendant    Ani    Malkhasyan     d/b/a   Moon     Aesthetics   (“Moon
13   Aesthetics”) is a business with a business address of 1160 N Central Ave, Glendale
14   CA 91202.
15         7.     Plaintiff is unaware of the true names and capacities of the Defendants
16   sued herein as DOES 1 through 10, inclusive, and for that reason, sues such
17   Defendants under such fictitious names. Plaintiff is informed and believes and on
18   that basis alleges that such fictitiously named Defendants are responsible in some
19   manner for the occurrences herein alleged, and that Plaintiff’s damages as herein
20   alleged were proximately caused by the conduct of said Defendants. Plaintiff will
21   seek to amend the complaint when the names and capacities of such fictitiously
22   named Defendants are ascertained. As alleged herein, “Defendant” shall mean all
23   named Defendants and all fictitiously named Defendants.
24                              FACTUAL ALLEGATIONS
25         8.     Tamara Williams is a highly successful freelance photographer
26   specializing in beauty and fashion photography. Williams is most well-known for
27   her natural and clean model portraiture featured on her highly popular Instagram
28   account @tamarawilliams1, which has amassed over 400,000 followers.

                                                2
 Case 2:21-cv-03700-AFM Document 1 Filed 04/30/21 Page 3 of 5 Page ID #:3



 1         9.      Williams’ portfolio includes international clients and her work has
 2   been featured in top publications such as Vogue, Harper’s Bazaar, Marie Claire,
 3   Elle, L’Officiel, Glamour, Cosmopolitan, Maxim, and many more. Additionally, her
 4   work has been used commercially by brands such as NARS, KKW, Fenty, and
 5   Benefit.
 6         10.     Williams is the sole author and exclusive rights holder to one
 7   photograph of model Cindy Kimberly Rubira Adsuar p/k/a Cindy Wolfie (“Wolfie
 8   Photograph”).
 9         11.     Attached hereto as Exhibit A is a true and correct copy of the Wolfie
10   Photograph.
11         12.     Williams registered the Wolfie Photograph with the United States
12   Copyright Office. The Wolfie Photograph is registered under Registration Number
13   VA 2-197-148.
14         13.     Defendant Moon Aesthetics specializes, among other things, in
15   threading and other cosmetic procedures.
16         14.     On or about February 21, 2020, Williams discovered her Wolfie
17   Photograph being used by Moon Aesthetics on its Instagram Page to promote its
18   services and portray potential results of what can be achieved with its services for
19   non-surgical brow lifts, also referred to as cat eye lifts and ponytail lifts.
20         15.     The Wolfie Photograph contains a unique watermark bearing the name
21   of Williams’ Instagram account, “@tamarawilliams1.”
22         16.     Attached hereto as Exhibit B is a true and correct screenshot of the use
23   of the Wolfie Photograph on its Instagram Page.
24         17.     In no event did Williams offer Moon Aesthetics a license to use her
25   Wolfie Photograph in any manner.
26         18.     Williams is informed and believes Moon Aesthetics created
27   unauthorized copies of the Wolfie Photograph.
28

                                                  3
 Case 2:21-cv-03700-AFM Document 1 Filed 04/30/21 Page 4 of 5 Page ID #:4



 1         19.     Williams is informed and believes Moon Aesthetics uploaded the
 2   Wolfie Photograph to its Instagram Page.
 3         20.     Williams has made several attempts to settle this case prior to the
 4   filing of this Complaint.
 5                             FIRST CAUSE OF ACTION
                              COPYRIGHT INFRINGEMENT
 6                                 17 U.S.C. § 101 et seq.
 7         21.     Plaintiff incorporates by reference all of the above paragraphs of this
 8   Complaint as though fully stated herein.
 9         22.     Plaintiff did not consent to, authorize, permit, or allow in any manner
10   the said use of Plaintiff’s unique and original Wolfie Photograph.
11         23.     Plaintiff is informed and believes and thereon alleges that said
12   Defendant willfully infringed upon Plaintiff’s copyrighted Wolfie Photograph in
13   violation of Title 17 of the U.S. Code, because, inter alia, the Defendant also knew
14   or should have known that they did not have a legitimate license for the Wolfie
15   Photograph.
16         24.     As a result of Defendant’s violation of Title 17 of the U.S. Code,
17   Plaintiff is entitled to actual damages and profits pursuant to 17 U.S.C. §504(b), or
18   statutory damages in an amount up to $150,000.00 for each infringement pursuant
19   to 17 U.S.C. § 504(c).
20         25.     As a result of the Defendant’s violations of Title 17 of the U.S. Code,
21   the court in its discretion may allow the recovery of full costs as well as reasonable
22   attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendant.
23         26.     Plaintiff is also entitled to injunctive relief to prevent or restrain
24   infringement of her copyright pursuant to 17 U.S.C. § 502.
25   ///
26   ///
27   ///
28   ///


                                                4
 Case 2:21-cv-03700-AFM Document 1 Filed 04/30/21 Page 5 of 5 Page ID #:5



 1                               PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
 3     • For a finding that Defendant infringed Plaintiff’s copyright interest in the
 4        Wolfie Photograph by copying, displaying, and distributing it without a
 5        license or consent;
 6     • For an award of actual damages and disgorgement of all of profits
 7        attributable to the infringement as provided by 17 U.S.C. § 504 in an amount
 8        to be proven or, in the alternative, at Plaintiff’s election, an award for
 9        statutory damages against Defendant in an amount up to $150,000.00 for
10        each infringement pursuant to 17 U.S.C. § 504(c), whichever is larger;
11     • For an injunction preventing Defendant from further infringement of all
12        copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502;
13     • For costs of litigation and reasonable attorney’s fees against Defendant
14        pursuant to 17 U.S.C. § 505;
15     • For pre judgment interest as permitted by law; and
16     • For any other relief the Court deems just and proper.
17
18   Dated:     April 30, 2021                   Respectfully submitted,
19
                                                 s/ Mathew K. Higbee
20                                               Mathew K. Higbee, Esq.
                                                 Cal. Bar No. 241380
21
                                                 HIGBEE & ASSOCIATES
22                                               1504 Brookhollow Dr., Ste 112
                                                 Santa Ana, CA 92705-5418
23                                               (714) 617-8358
24                                               (714) 597-6559 facsimile
                                                 Attorney for Plaintiff
25
26
27
28

                                             5
